      Case 4:20-cv-00256 Document 5 Filed on 02/20/20 in TXSD Page 1 of 4
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                             February 20, 2020
                      UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

VERTEN DODSON,                             §
TDCJ #01485604,                            §
                                           §
         Plaintiff,                        §
                                           §
vs.                                        §    CIVIL ACTION NO. H-20-0256
                                           §
JUDGE VANESSA D. GILMORE,                  §
                                           §
         Defendant.                        §
                                           §


                         MEMORANDUM AND ORDER

      State inmate Verten Dodson (TDCJ #01485604) has filed a complaint under

42 U.S.C. § 1983 against United States District Judge Vanessa Gilmore, alleging

violations of his civil rights in connection with a case that he filed previously in

federal court. Because he is an inmate who proceeds in forma pauperis, the Court

is required by the Prison Litigation Reform Act (the “PLRA”) to scrutinize the

complaint and dismiss the case, in whole or in part, if it determines that the action is

frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A(b); 28 U.S.C. § 1915(e)(2)(B). After reviewing all of the pleadings and the

applicable law, the Court will dismiss this case for the reasons explained below.
      Case 4:20-cv-00256 Document 5 Filed on 02/20/20 in TXSD Page 2 of 4




I.    BACKGROUND

      Dodson takes issue with Judge Gilmore’s decision to dismiss a prisoner civil

rights case that he filed previously in the Southern District of Texas, Houston

Division [Doc. # 1, at 3-4]. In that case, Dodson v. Dr. Hulipas, et al., Civil No. H-

19-2141, Dodson filed suit against three physicians employed by the University of

Texas Medical Branch (“UTMB”), alleging that he had been denied adequate care

for chronic ringworm infestation and other medical issues. After Dodson filed a

more definite statement of his claims, the case was dismissed as frivolous pursuant

to the PLRA, 28 U.S.C. § 1915(e)(2)(B), on December 17, 2019. Dodson has not

filed an appeal or post-judgment motion for reconsideration in that case.

      In his pending civil rights complaint, Dodson appears to contend that Judge

Gilmore violated his right to due process by dismissing his complaint in Civil No.

H-19-2141 without examining his medical records or requesting an answer from the

defendants [Doc. # 1, at 3-4].1 He seeks $1 million in compensatory damages for

the violation of his constitutional rights under 42 U.S.C. § 1983.




1
  The Court is mindful of the fact that plaintiff proceeds pro se in this case. Courts are
required to give a pro se litigant’s contentions, however inartfully pleaded, a liberal
construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted); see also
Haines v. Kerner, 404 U.S. 519, 520 (1972) (noting that allegations in a pro se complaint,
however inartfully pleaded, are held to less stringent standards than formal pleadings
drafted by lawyers).
                                            2
       Case 4:20-cv-00256 Document 5 Filed on 02/20/20 in TXSD Page 3 of 4




II.    DISCUSSION

       Dodson may not pursue a civil action against Judge Gilmore for actions taken

as a United States District Judge under Article III of the United States Constitution.

It is well established that judges are entitled to absolute immunity from claims

arising out of acts performed in the exercise of their judicial functions. See Stump

v. Sparkman, 435 U.S. 349, 355 (1978). The doctrine of absolute judicial immunity

protects judges not only from liability, but also from suit. See Mireles v. Waco, 502

U.S. 9, 11 (1991). Judicial immunity may be overcome only by showing that the

actions complained of were non-judicial in nature or were taken in the complete

absence of all jurisdiction. See id. at 11-12. Because Dodson plainly takes issue

with actions of a judicial nature that resulted in the dismissal of his complaint

pursuant to the PLRA, 28 U.S.C. § 1915(e)(2)(B), he fails to overcome Judge

Gilmore’s entitlement to immunity and his complaint will be dismissed.

III.   CONCLUSION AND ORDER

       Accordingly, the Court ORDERS as follows:

          1. The complaint filed by Verten Dodson is DISMISSED with prejudice
             under 28 U.S.C. § 1915(e)(2)(B).

          2. The dismissal will count as a “strike” for purposes of 28 U.S.C.
             § 1915(g).

       The Clerk’s Office will provide a copy of this order to the parties of record.

The Clerk will also provide a copy of this order to the Manager of the Three Strikes
                                          3
     Case 4:20-cv-00256 Document 5 Filed on 02/20/20 in TXSD Page 4 of 4




List for the Southern District of Texas at: Three_Strikes@txs.uscourts.gov.

      SIGNED at Houston, Texas on February 20, 2020.



                                _____________________________________
                                           NANCY F. ATLAS
                                SENIOR UNITED STATES DISTRICT JUDGE

                                             NAN Y F. ATLAS
                                    SENIOR UNI   STATES DISTRICT JUDGE




                                         4
